This case was several times argued by counsel on both sides, when it was finally determined, by the unanimous opinion of the Court, that the mistake of the surveyor or secretary who filled up the grant should not prejudice the defendant; and that the defendant was well entitled to the lands intended to be granted, which had been surveyed — and therefore there was judgment for the defendant.
Cited: Cherry v. Slade, 7 N.C. 87; Reed v. Shenck, 13 N.C. 419;Hauser v. Belton, 32 N.C. 360; Ernull v. Whitford, 48 N.C. 477; Higdonv. Rice, 119 N.C. 637; McKenzie v. Houston, 130 N.C. 572; Ipock v.Gaskins, 161 N.C. 678.